Citation Nr: 0424685	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  03-02 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for service-
connected residuals of fractures of L1 and L2 of the lumbar 
spine, currently evaluated as 50 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).

Procedural history 

The veteran served on active duty from October 1965 to June 
1970.  He swerved in Vietnam.  His awards and decorations 
include the Combat Infantryman Badge and the Purple Heart.

In June 1971, service connection was granted for residuals of 
fractures of L1 and L2 of the lumbar spine and a 10 percent 
rating was assigned.  The rating was increased to 20 percent 
by rating action in August 1984.  

The veteran sought an increased rating in March 2001.  In a 
December 2001, the RO denied a rating in excess of 20 percent 
for residuals of fractures of L1 and L2 of the lumbar spine.  
The veteran filed a notice of disagreement with that 
decision.  
The veteran was afforded a VA examination in July 2002.  
Based on findings made during the examination, the RO, in a 
November 2002 rating action, increased the rating for 
residuals of fractures of L1 and L2 of the lumbar spine to 50 
percent.  A statement of the case (SOC) was issued that 
month.  Correspondence from the veteran received in January 
2003 was accepted by the RO as a substantive appeal, in lieu 
of VA Form 9.  The veteran has not expressed satisfaction 
with the assigned rating.  See AB v. Brown, 6 Vet. App. 35 
(1993) [applicable law mandates that it will generally be 
presumed that the maximum benefit allowed by law and 
regulation is sought, and it follows that a claim remains in 
controversy where less than the maximum benefit available is 
awarded].  Therefore, the claim for an increased rating 
remains in appellate status.  



FINDING OF FACT

The medical evidence indicates that the service-connected 
residuals of fractures of L1 and L2 of the lumbar spine is 
manifested by severe limitation of motion; no neurological 
symptoms have been associated with the service-connected 
disability.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for 
residuals of fractures of L1 and L2 of the lumbar spine have 
not been shown.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.71a, Diagnostic Codes 5292-5285 (2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for residuals of fractures of L1 and L2 of the lumbar 
spine.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).  In  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issue on appeal.  The record reflects 
that the veteran has been informed of the various 
requirements of law pertaining to his appeal in the November 
2002 SOC and the January 2003 and February 2004 Supplemental 
Statement of the Case (SSOC).  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter dated in May 
2001.  This letter informed the veteran of the provisions of 
the VCAA.  The RO informed him of the information and 
evidence that he was required to submit, and the evidence 
that the RO would obtain on his behalf.  The RO instructed 
him to identify any evidence that was relevant to his claim, 
and to provide signed authorizations for each medical care 
provider so that VA could obtain that evidence on his behalf.  
The RO informed him that although VA would make reasonable 
efforts to obtain the evidence he identified, it was 
ultimately his responsibility to provide the evidence in 
support of his claim.  There is no indication that the 
veteran did not receive that letter.  The Board finds, 
therefore, that VA has fulfilled its obligation to inform him 
of the evidence needed to substantiate his claim. 

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA prior to the initial adjudication of this claim (by 
rating decision in December 2001).  Therefore, there is no 
prejudice to the veteran in proceeding to consider the claim 
on the merits.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes private medical records, a 
private physician's statement and reports of VA examinations, 
which will be described below.  The veteran and his 
representative have not identified any outstanding evidence.  

The Board acknowledges the representative's request that the 
claims file be returned to the RO due to an inadequate VA 
examination.  See Statement of Accredited Representative in 
Appealed Case, dated in July 2004, pg. 4.  The Board will 
respond to such request at the outset of its analysis below.  

The veteran and his representative have been accorded 
appropriate opportunity to present evidence and argument in 
support of his claim.  See 38 C.F.R. § 3.103 (2003).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  



Specific rating criteria

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).   

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
VAOGCPREC 7-2003.  The Board will therefore evaluate the 
veteran's service-connected spine disability under both the 
former and the current schedular criteria, keeping in mind 
that the revised criteria may not be applied to any time 
period before the effective date of the change. See 38 
U.S.C.A. § 5110(g) (West 1991); 38 C.F.R. § 3.114 (2002); 
VAOPGCPREC. 3-2000 (April 10, 2000); Green v. Brown, 10 Vet. 
App. 111, 117 (1997).

The Board provided the veteran with the new regulatory 
criteria in February 2004.  The veteran's representative 
submitted additional argument on his behalf in July 2004 and 
August 2004.  Therefore, there is no prejudice to the veteran 
in the Board adjudicating the claim.  Cf. Bernard v. Brown, 4 
Vet. App. 384 (1993).  

(i.)  The former schedular criteria

The veteran's service-connected residuals of fractures of L1 
and L2 of the lumbar spine has been evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292-5285 (2002) as 50 percent 
disabling.  See 38 C.F.R. § 4.27 (2003) [hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen].

Under Diagnostic Code 5285, the residuals of a fractured 
spine will be evaluated at 100 percent disabling with cord 
involvement, if the veteran is bedridden, or requires long 
leg braces.  A 60 percent evaluation was assigned when there 
was no cord involvement but with abnormal mobility requiring 
neck brace.  In other cases, it would be rated in accordance 
with definite limited motion or muscle spasm, adding 10 
percent for demonstrable deformity of vertebral body.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5285 (prior to September 
26, 2003).

Diagnostic Code 5292 provided a maximum 40 percent evaluation 
requires for severe limitation of motion of the lumbar spine.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (prior to 
September 26, 2003).

Diagnostic Code 5293, effective prior to September 23, 2002, 
provided a 60 percent rating for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (prior to September 23, 2002).

Under Diagnostic Code 5293, effective September 23, 2002 to 
September 25, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least six weeks during the past 12 months warrant a 60 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(from September 23, 2002 to September 25, 2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician."  Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Id.

This rating criteria was essentially unchanged, although 
renumbered, when the new rating formula for rating 
disabilities of the spine became effective September 26, 
2003.  The criteria effective as of that date will be set 
forth below.

(ii.)  The current schedular criteria

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine will provide that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.  

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (effective from 
September 26, 2003).  

There are several notes set out after the diagnostic 
criteria, a summary of which is as follows.  First, 
associated objective neurologic abnormalities are to be rated 
separately under an appropriate diagnostic code.  Second, for 
purposes of VA compensation, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  Third, in exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, or 
other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in the regulation.  Fourth, each range of motion 
measurement should be rounded to the nearest five degrees.  
Id.

The current schedule for evaluating intervertebral disc 
syndrome provides the following: 

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25. 

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes 

60 % With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months;

40 % With incapacitating episodes having a total 
duration of 40 at least 4 weeks but less than 6 weeks 
during the past 12 months;

20 % With incapacitating episodes having a total 
duration of 20 at least 2 weeks but less than 4 weeks 
during the past 12 months 

10 % With incapacitating episodes having a total 
duration of 10 at least one week but less than 2 weeks 
during the past 12 months.

Note (1): For purposes of evaluations under diagnostic 
code 5243, an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a 
physician and treatment by a physician. 

Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects 
in each spinal segment are clearly distinct, evaluate 
each segment on the basis of incapacitating episodes or 
under the General Rating Formula for Diseases and 
Injuries of the Spine, whichever method results in a 
higher evaluation for that segment. 

See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2003)

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).

The veteran suffered a compression fracture of the lumbar 
spine when his tank hit a land mine.  As was noted in the 
Introduction, in a June 1971 rating decision, the RO granted 
service connection for residuals of fractures of L1 and L2 of 
the lumbar spine; a 10 percent rating was assigned.  In 
August 1984, the rating was increased to 20 percent.  The 
veteran filed a claim for increased rating in March 2001.  

Private medical records dated in 2000 reflect treatment for 
low back pain.  During a VA orthopedic examination in July 
2002, the veteran reported increased pain, weakness, 
stiffness and soreness in the back.  It was noted that the 
veteran currently worked for the United States Postal 
Service.  The examiner noted that there was significant 
increased pain, fatigue, weakness and limited motion that 
could not be measured on that examination.  Physical 
examination showed some loss of lordosis and no increased 
kyphosis.  There was some tenderness and soreness as well as 
muscle spasms across the lumbar spine with pain thoroughout 
range of motion.  Forward flexion was only to 35 degrees and 
was limited by pain.  Extension, bending and rotation were to 
20 degrees also limited by pain.  There was a little bit of 
sciatic notch tenderness on the right and on the left leg.  
He was able to raise onto his toes and heels, but it was 
difficult.  It was noted that neurological would be assessed 
separately.  X-rays revealed minimal degenerative arthritic 
changes of the lumbar spine with marginal spur formation and 
minimal anterior wedging of the bodies of L1 and L2.  The 
veteran failed to report for the neurological examination.  

In November 2002, the RO increased the disability evaluation 
for residuals of fractures of L1 and L2 of the lumbar spine 
to 50 percent.  The RO found that the veteran's complaints of 
pain and limitation of motion were consistent with severe 
limitation of motion and warranted a 40 percent rating under 
Diagnostic Code 5292.  An additional 10 percent was added for 
demonstrable deformity of a vertebral body under Diagnostic 
Code 5285.  It was specifically noted that since the veteran 
failed to report for neurological examination the record 
contained no information on neurological findings.  

Received in January 2003 was an October 2001 statement from 
Dr. R.S. wherein he indicated that the veteran had chronic 
low back pain syndrome, with parasthesia.  Dr. R.S. stated 
that the veteran required intermittent absences from work, 
with work limitations to be discussed.  

The veteran was afforded a VA neurological examination in May 
2003.  The claims file was reviewed.  The veteran complained 
of pain down the left leg originating in the back as well as 
numbness in the left foot.  He indicated that the pain 
originated in his back.  In reporting the relevant medical 
history, the VA examiner noted that an examination in 1972 
noted that there were "no neurologic deficits", that an 
examination in 1977 revealed a history of low back pain 
causing problems with "going too far down" but failed to 
mention any neurologic symptoms, and that a 1984 orthopedic 
examination stated that there was no true parasthesias of any 
sort.  It was noted that an acute exacerbation of lower back 
pain occurred in 1994 via a motor vehicle accident.  

Range of motion of the back was forward flexion to 80 degrees 
and backward extension to 20 degrees.  Pain was generated 
with these maneuvers.  Sensory testing revealed a proximal to 
distal gradient in the left leg to light touch and pin prick 
on the left beginning just below the knee and being more 
pronounced laterally rather than medially.  Below the ankle 
the dropoff in sensation was estimated as up to 80 percent of 
the above the knee.  The medial and anteromedial aspects of 
both thighs were entirely intact to sensory testing.  He had 
+3/4 deep tendon reflexes in both the knees and ankles.  The 
examiner concluded that the veteran's symptoms and neurologic 
findings were consistent with L4/L5 radiculopathy.  The 
examiner opined that the veteran's current complaints were 
less likely than not due to any residual effect of a previous 
L1/L2 fracture sustained during the service.  

Analysis

Initial matter - the neurological symptomatology

As will be discussed at various points in the Board's 
analysis below, the 
veteran has neurological symptomatology, in particular 
radiculopathy into the left lower extremity.  The veteran 
through his representative has contended that such symptoms 
should be associated with his service-connected fracture 
residuals.   

The May 2003 VA neurological examiner identified the 
radiculopathy as consistent with L4-5 radiculopathy.  The VA 
examiner, however, went on to distinguish such radiculopathy 
from the veteran's service-connected fracture residuals of L1 
and L2.  There is no competent medical evidence to the 
contrary.  To the extent that the veteran and his 
representative themselves ascribe the radiculopathy to the 
fracture residuals, their lay opinion is entitled to no 
weight.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].

Because the May 2003 VA neurological examiner specifically 
opined that the veteran's neurological symptomatology is not 
part of his service-connected disability, and because the 
medical evidence of record thus distinguishes service-
connected from non-service-connected symptomatology, the 
Board will not include the neurological symptoms as part of 
its consideration of the service-connected fracture 
residuals.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998) [the Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so].

In this connection, the veteran's representative contended 
that the May 2003 neurological examination should be returned 
to the VA examiner so that he may provide a rationale for his 
opinion that the L4/L5 radiculopathy was not related to the 
service-connected low back disability.  Upon review, the 
Board finds that the rationale for the opinion is adequately 
reflected in the report.  In relating the veteran's medical 
history, the VA examiner made it a point to note that no 
neurologic deficits were noted on examinations in 1972, 1977 
and 1984.  It is clear that the rationale for the negative 
opinion was the lack of neurologic findings for many years 
following the initial injury, indicating that the current 
neurological impairment is not associated with the long-
standing fracture residuals.  Moreover, and crucially, the 
examiner made it clear that the radiculopathy at L4-5 was at 
a completely different level from the fracture residuals at 
L1 and L2.  The veteran was afforded ample opportunity to 
submit competent medical evidence to the contrary.  He has 
not done so.  

In the absence of any competent medical evidence which 
indicates that the veteran's neurological complaints are 
associated with his service-connected fracture residuals, the 
Board cannot take it upon itself to challenge the opinion of 
the VA examiner.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) [the Board is prohibited from exercising its own 
independent judgment to resolve medical questions].  
Therefore, the Board finds that a remand in this case is not 
warranted.  

Assignment of diagnostic code

The veteran's service-connected cervical-dorsal disability is 
rated under former Diagnostic Codes 5292 and 5285, both 
discussed above.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

After a review of the evidence pertaining to the veteran's 
service-connected residuals of fractures of L1 and L2 of the 
lumbar spine, the Board has determined that the most 
appropriate former diagnostic code for evaluation of the 
disability are the codes it is currently rated under, 
Diagnostic Codes 5292-5285.  The veteran's service-connected 
residuals of spinal fracture appear to involve principally 
pain and limitation of motion, which is congruent with former 
Diagnostic Code 5292  [limitation of motion of the lumbar 
spine].  Because there is x-ray evidence of the old fracture, 
former Diagnostic Code 5285, involving demonstrable deformity 
of a vertebral body, may also be employed in this case.  

In this regard, the Board again notes that the veteran's 
neurological complaints have not been attributed to the 
service-connected residuals of fractures of L1 and L2 of the 
lumbar spine.  The May 2003 VA examiner specifically stated 
that the veteran's neurological complaints were less likely 
than not a residual of the fractures sustained in service.  
Therefore, the Board finds that a rating under former 
Diagnostic Code 5293 [intervertebral disc syndrome], which 
requires evidence of primarily neurological symptoms, is not 
warranted.  In addition, there is no evidence of disk 
disease, such as herniated nucleus pulposus, which would call 
for the assignment of former Diagnostic Code 5293.

With respect to the current schedular criteria, all lumbar 
spine disabilities, with the exception of intervertebral disc 
syndrome, are rated using the same criteria.  As explained 
above, the veteran's service-connected back disability is not 
consistent with intervertebral disc syndrome, so the current 
Diagnostic Code 5243 is not for application.  

Schedular rating

(i.)  The former schedular criteria

The veteran currently has the maximum disability rating 
available under Diagnostic Code 5292.  The Board notes that 
receipt of the maximum schedular rating of 460 percent for 
such disability reflects the severity of the veteran's lumbar 
spine symptomatology.  A careful review of the medical 
evidence of record leads to a conclusion that the veteran 
does not manifest symptoms which would warrant a higher 
disability rating under Diagnostic Code 5285.  The medical 
evidence does not show, nor has it been argued, that there is 
cord involvement or that the veteran is bedridden or requires 
long leg braces.  Under such circumstances, the back 
disability is rated based upon limitation of motion, adding 
10 percent for demonstrable deformity of the back.  This is 
exactly what was done here by the RO.  

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately. See 38 
C.F.R. § 4.25 (2003); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  The Board reiterates, however, that since 
the medical evidence does not show that the veteran's 
neurologic symptoms and findings (radiculopathy) are part of 
the service-connected residuals of fractures of L1 and L2, 
they cannot be considered in the evaluation of the 
disability, and a separate rating cannot be assigned.    


(ii)  The current schedular criteria

The veteran's service-connected disability is rated 50 
percent disabling.  Under the current schedular criteria, the 
next higher rating is 100 percent.  

Under the new criteria, a 100 percent disability rating 
requires unfavorable ankylosis of the entire spine.  
Ankylosis is the immobility and consolidation of a joint due 
to disease, injury or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  Although VA examinations have 
continuously revealed severely decreased range of motion of 
the low back, the medical evidence of record fails to 
demonstrate the presence of any ankylosis, favorable or 
unfavorable.  The VA examination in May 2004 showed that the 
veteran was able to forward flex the lower back to 80 
degrees.  Because the veteran is able to move his lower back 
joint, by definition, it is not immobile.  Therefore, 
ankylosis is not shown.  

The current schedular criteria allow for associated objective 
neurologic abnormalities to be rated separately under an 
appropriate diagnostic code.  Because there is no medical 
evidence that the veteran's neurological symptoms are 
associated with the service-connected fracture residuals, a 
separate rating cannot be assigned therefore.  Based on the 
same rationale, a rating under the new criteria for 
intervertebral disc syndrome is not appropriate.  

Under these circumstances, no basis exists under either the 
new criteria for the assignment of a schedular rating in 
excess of the currently assigned 50 percent for residuals of 
fractures of L1 and L2 of the lumbar spine.  

DeLuca considerations

With respect to the former schedular criteria, the Board 
notes that where, as here, the appellant is already receiving 
the maximum disability rating for limitation of motion [under 
Diagnostic Code 5292], consideration of the provisions of 
DeLuca v. Brown, 8 Vet. App. 202 (1995) is not required.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Under the current schedular criteria, the veteran has 
complained of back pain, weakness and stiffness, and such has 
been demonstrated on examination.  However,    
There is no evidence that such symptomatology warrants the 
assignment of additional disability. It is clear from the 
reports of both the July 2002 and the May 2003 VA 
examinations that the veteran's pain was taken into 
consideration in measuring range of back motion.  Moreover, 
as discussed elsewhere in this decision, weakness and other 
neurological symptomatology has been ascribed not to the 
service-connected fracture residuals  but to non service-
connected causes.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim.  The benefit sought on appeal is accordingly 
denied.

Additional comments

Extraschedular rating

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected residuals 
of fractures of L1 and L2 of the lumbar spine results in 
marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b) 
(2003) [extraschedular rating criteria].  As noted elsewhere 
in this decision, his sole contention is that his service-
connected warrants a higher rating.  Accordingly, in the 
absence of the matter being raised by the veteran or 
adjudicated by the RO, the Board will not address the 
veteran's entitlement to an extraschedular rating.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  In the event 
the veteran believes consideration of an extraschedular 
rating for his residuals of fractures of L1 and L2 of the 
lumbar spine is in order because it presents an exceptional 
or unusual disability picture, he may raise this matter with 
the RO.

Secondary service connection

The veteran's representative submitted an Appellant's Brief 
in August 2004 wherein he raised the issue of entitlement to 
service connection for radiculopathy at L4-5 as secondary to 
service-connected residuals of fractures of L1-2 of the 
lumbar spine.  See 38 C.F.R. § 3.310 (2002).   

As discussed above, the Board has considered the matter of 
the veteran's entitlement to a separate rating for the 
neurological symptoms under 38 C.F.R. § 4.25 and Esteban with 
respect to the former schedular criteria and under the 
explanatory note under the current schedular criteria.  
However, as explained above such separate ratings are not 
warranted, based on a lack of medical evidence associating 
such with the veteran's service-connected fracture residuals.    

The matter of secondary service connection, however, presents 
a somewhat different legal framework.  Instead of whether 
separate disabilities are part of the service-connected 
disability under 38 C.F.R. § 4.25, the question to be 
answered under 38 C.F.R. § 3.310 is whether the claimed 
secondary disability was caused or aggravated by the service-
connected disability.  This a completely different question.  
The secondary service connection claim is therefore referred 
to the RO for appropriate action.  

The Board observes as a final matter that the secondary 
service connection claim  is not inextricably intertwined 
with the increased rating issue which has been adjudicated in 
this decision.  See generally Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) [the prohibition against the 
adjudication of claims that are inextricably intertwined is 
based upon the recognition that claims related to each other 
in the prescribed degree should not be subject to piecemeal 
decision-making or appellate litigation].  While the Board 
recognizes that there is some superficial similarity between 
these issues insofar as they both concern the relationship 
between the veteran's low back disability and his 
neurological symptoms, the medical and legal questions to be 
answered involving such relationship are far different.  The 
Board believes that the adjudication of the increased rating 
claim in this decision, in particular whether neurological 
symptoms are part of the fracture residuals, will not have 
any effect on the merits and outcome of the secondary service 
connection claim, which involves causation.  For this reason, 
the Board concludes that these issues are not "inextricably 
intertwined".  


ORDER

Entitlement to an increased disability rating for residuals 
of fractures of L1 and L2 of the lumbar spine is denied.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



